Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                   No. 04-12-00744-CR

                              James Davis MORRISON, Jr.,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 379th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2009CR7696
                         Honorable Ron Rangel, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED July 30, 2014.


                                             _____________________________
                                             Patricia O. Alvarez, Justice